EXHIBIT RECEIVABLES TRANSFER AND CONTRIBUTION AGREEMENT This Receivables Transfer and Contribution Agreement (this “Agreement”) is made and entered into as of November 24, 2008, by and between SANMINA SPV LLC, a Delaware limited liability company (“Transferee”) and SANMINA-SCI CORPORATION, a Delaware corporation (“Sanmina” or “Transferor”). W I T N E S S E T H: On the terms and subject to the conditions set forth herein, the Transferor contribute, and Transferee shall accept as a capital contribution, on a “true contribution” basis, certain of the Transferor's Accounts Receivable from time to time. ARTICLE I DEFINITIONS Section 1.1Definitions. Unless otherwise defined herein, all capitalized terms will have the meanings given such terms in that certain Credit and Security Agreement dated the date hereof (as the same may be amended, restated, supplemented, or otherwise modified from time to time, the “Credit Agreement”), by and among Transferee, Deutsche Bank AG, New York Branch, as administrative agent (the “Agent”) and the banks and financial institutions named therein as Lenders ( the “Lenders”). Section 1.2Accounting Terms and Determinations. Unless otherwise specified herein, all terms of an accounting character used herein will be interpreted, all accounting determinations hereunder will be made, and all financial statements required to be delivered hereunder will be prepared, in accordance with GAAP, applied on a basis consistent (except for changes concurred in by the Public Accountants or otherwise required by a change in GAAP) with the most recent audited consolidated financial statements of Sanmina and its Subsidiaries. Section 1.3References. Unless otherwise indicated, references in this Agreement to “articles,” “exhibits,” “schedules,” “sections,” and other subdivisions are references to articles, exhibits, schedules, sections and other subdivisions hereof. Section 1.4Terminology. The terms “herein,” “hereof,” and “hereunder” and other words of similar import refer to this Agreement as a whole and not to any particular section, paragraph or subdivision.Any pronoun used will be deemed to cover all genders.
